                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ANTHONY BROWN,

                          Petitioner,                            CIVIL ACTION
                                                                 NO. 18-2967
              v.


    MICHAEL OVERMEYER, et al.,

                          Respondents.




                                             ORDER
        AND NOW, this 11th day of December 2019, upon consideration of Anthony

Brown’s pro se Petition for Writ of Habeas Corpus (ECF No. 1), his memorandum of fact

and law in support if his petition (ECF No. 9), the Commonwealth’s Response (ECF No.

10), Brown’s Reply (ECF No. 13), United States Magistrate Judge Marilyn Heffley’s

Report and Recommendation (ECF No. 22), Brown’s Objections to the Report and

Recommendation (ECF No. 27) and the State Court Record (ECF No. 23 and ECF Nos.

14-21 1), the Court ORDERS that:

        1.     Brown’s Objections to the Report and Recommendation (ECF No. 27) are

OVERRULED;

        2.     The Report and Recommendation (ECF No. 22) is APPROVED and

ADOPTED;

        3.     Brown’s Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED and




1    Because the state court record submitted to the Court did not contain trial transcripts, the
Commonwealth filed copies of the transcripts on this Court’s docket.
DISMISSED;

    4.   No certificate of appealability shall issue; and

    5.   The Clerk of Court shall MARK the case CLOSED.

                                            BY THE COURT:


                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.




                                        2
